Citation Nr: 9918306	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  95-27 359	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for multiple sclerosis.



WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appellant offered testimony at a hearing on appeal before 
the undersigned Member of the Board sitting at the RO in 
March 1999.  Pursuant to 38 C.F.R. § 20.701, an employee of 
the RO assisted the veteran in the presentation of his 
testimony at the hearing.  A copy of the transcript is of 
record.


FINDINGS OF FACT

1. The veteran served on active duty from March 1970 to 
December 1971.

2. In April 1990, the veteran was diagnosed with right ulnar 
neuropathy and it was noted that he had been experiencing 
right sided paresthesia and weakness in the right upper 
extremity for the previous six months

3. Based upon a magnetic resonance imaging (MRI) scan 
performed in October 1990 in connection with his treatment 
for the right sided paresthesia, the veteran was first 
diagnosed with possible multiple sclerosis.

4. On examination in 1994 and at hearings in March 1998 and 
March 1999, the veteran reported that he experienced 
numbness in his lips, arms and legs, sleep disturbance, 
headaches, blurred vision, difficulty remembering orders 
and assignments, slurred speech and difficulty talking 
during service; he further testified that these symptoms 
continued thereafter and worsened over time.

5. There is no competent evidence of record that tends to 
link multiple sclerosis, first identified in 1990, more 
than 18 years after the veteran's release from service, to 
the symptoms the veteran reports that he experienced in 
service or to any continuity of symptomatology after 
service.


CONCLUSION OF LAW

The veteran's claim for service connection for multiple 
sclerosis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (Court), has defined a well-
grounded claim as a claim which is plausible, that is 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  
38 U.S.C.A. § 5107(a).  If he has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to those claim.  Id.

Factual Background:  The veteran's September 1969 Report of 
Medical History for enlistment shows that he weighed 154 
pounds and had a history of concussion when hit by a car, 
cramps in his legs, and "trick" or locked knee.  His 
service medical records show that he sought treatment for 
occipital throbbing headaches brought on by exertion; 
episodes of decreased eyesight; knee and ankle pain; and 
epididymitis.  When the veteran was treated for an episode of 
anorexia, nausea, and vomiting, the examiner's impression was 
questionable hepatitis or viral syndrome.  This impression 
was subsequently revised to generalized malaise of 
questionable etiology.  Upon separation examination in 
December 1971, the veteran weighed 165 pounds and his 
complaints included a history of eye trouble; ear, nose, and 
throat trouble; recent gain or loss of weight; and "trick" 
or locked knee. 

Private treatment records, from W. M. Adye, M.D., show that 
prior to the veteran's enlistment for active duty in March 
1970 he was treated for various complaints including swelling 
around the eye in July 1959; sore throat, cold, and cough in 
November 1960; sore throat in July 1962; and bruised left 
testes in November 1963.  The veteran was also treated for 
swelling in the eyes and swollen left breast (which was 
diagnosed as adolescent mastitis) in March 1964 and lump at 
the left breast in November 1969.  

During the first seven years after the veteran's separation 
from service, from December 1971 until December 1978, the 
medical records from Dr. Adye show that the veteran sought 
treatment for various complaints including a wart on his left 
hand in February 1972 and a right foot injury (sustained 
three weeks previously while at work) and tender testes in 
May 1972.  He was treated for chest pain in November 1973 as 
well as tender testes and possible pulled left groin muscle 
in July 1974.  The veteran sought treatment for stomach pain 
and nausea with occasional loose stools in February 1976; 
stomach trouble consisting of nausea and abdominal pain in 
April 1976; and pain at the back of the right leg in November 
1976.  In January 1977, Dr. Adye noted possible frostbite to 
the feet and hands and, in December 1977, the veteran 
complained of rectal burning and burning on urination.  He 
sought treatment for vomiting, constipation, and weakness in 
January 1978 and for back pain in June and July 1978.  

Private treatment records from Dr. Adye, dated subsequent to 
December 1978, show that, in May 1979, the veteran complained 
of sore throat, aches, and dizziness; in August 1980, he was 
treated for a boil on the inside of his right leg; and in 
December 1980 he complained of chills, nausea, and 
nervousness.  The veteran was treated for plantar warts in 
May 1981; burning and painful urination with a discharge from 
his penis in July 1981; and a sore throat, slight cough, 
sinus drainage, aching all over, and nausea in December 1981.  
In January 1982, the veteran complained of low back and 
abdominal pain as well as sore testicles and, in November 
1982, he complained of a left earache, sore throat, and 
slight cough.  Later in November 1982, the veteran reported 
that he had been in an automobile accident during the 
previous evening and complained of ligament strain and 
abrasion of the knees.  In April 1983, the veteran sought 
treatment for headaches behind the eyes and sinus congestion 
and, in September 1983, he complained of dizziness and loss 
of appetite as well as trouble with his hands and feet.  The 
veteran reported aching all over, dizziness, headaches, 
nausea, and diarrhea in January 1984.  

The private treatment records from Dr. Adye show that, in 
July 1985, the veteran complained of left leg pain and, in 
October 1985, he complained of back pain with decreased range 
of motion and radicular pain to the right foot (like going to 
sleep).  The veteran was treated for marked swelling of his 
hands, redness of the joints, itching, and discomfort in 
February and March 1986.  Dr. Adye assumed that this was an 
allergic reaction to medication.  In April 1986, the veteran 
complained of low back pain which radiated down his right leg 
with numbness all the way to his heel.  The veteran sought 
treatment for a rash on the inner aspect of both feet, 
stomach problems, diarrhea, and nausea in February 1989.  In 
September 1989, the veteran was treated for chest pain.  He 
reported that he was under a lot of stress at work, drove 65 
miles to work, and felt very tense and anxious.

The medical records from Dr. Adye further reflect that, in 
March 1990, the veteran complained of numbness in the right 
arm and leg.  Upon examination, it was noted that his 
reflexes were sluggish and about equal on both sides and he 
had full range of motion of his right arm.  The veteran was 
told that he was probably sleeping on his side with his arm 
under him and should make sure that he gets the arm out in 
from where there is no pressure on the arteries or his 
nerves.  

An April 1990 Electromyography (EMG) report notes that the 
veteran had right sided paresthesia and weakness in the right 
upper extremity for the previous six months and examination 
suggested right ulnar neuropathy.  

In June 1990, the veteran was hospitalized at Deaconess 
Hospital for evaluation of his right sided paresthesia.  The 
veteran's physician, L. Kays, M.D., noted that the veteran 
had been admitted for evaluation of right-sided pain 
syndrome.  The veteran was to undergo a myelogram 
concentrating on the C8 and L5-S1 areas on the right to 
exclude lumbar disc disease, intrinsic cord abnormalities, or 
inflammatory process.  It was further noted that the 
veteran's history, based on Dr. Kays office records, showed 
that, when the veteran was examined in April 1990, he 
reported a history of having paresthesia and pain in the 
right upper extremity about six months previously.  The onset 
of these symptoms was insidious and there was no particular 
incident that seemed to bring it about.  Although the veteran 
was vague in describing his symptoms, it was noted that the 
paresthesia was best localized at the fourth and fifth 
fingers.  He also had paresthesia at the right lateral thigh 
going into the toes which seemed to be positional in nature, 
such as when driving a car.  The symptoms were not associated 
with weakness.  It was noted that the veteran's symptoms had 
become progressive and the most problematic feature was that 
of the right upper extremity paresthesia, which was present 
100 percent of the time generally in the ulnar nerve 
distribution.  

The June 1990 hospitalization report includes Dr. Kays' 
reflection that, upon examination in April 1990, the veteran 
had a subjectively decreased laboratory sensation over the 
right foot but a Brown-Sequard type of pattern could not be 
demonstrated, his stretch reflexes showed a relative 
attenuation of the Achilles on the right side, motor 
examination showed relative weakness of the ulnar nerve in 
the right hand, and there were no parametal tract signs.  EMG 
and nerve stimulation studies did not support a peripheral 
nerve injury involving the right upper extremity or show any 
evidence of primary neuropathic disease.  Dr. Kays' 
impression was that the veteran had a right ulnar 
mononeuropathy, although the veteran's right leg symptoms 
could not be explained on that basis.  Dr. Kays noted that an 
MRI scan performed in May showed only minor degenerative 
change at C6-7 with minimal bulging of the disc and no 
definite herniation or other significant abnormality.  

The discharge report for the June 1990 hospitalization notes 
that the veteran's symptoms had been present for 
approximately six months and involved predominantly the right 
arm and to some extent the right leg.  He was evaluated and 
had essentially normal neurological findings.  EMG studies 
were also essentially normal and there was no indication of 
peripheral nerve injury.  The veteran underwent a myelogram 
which showed "mild annular bulges at 6-7 and L4-5 without 
other abnormalities." 

The June 1990 discharge report further reflects that, in view 
of the distribution of the paresthesia, the possibility of 
demyelinating disease was raised.  With this in mind, a 
visual evoked potential was obtained and demonstrated slowing 
of the responses bilaterally.  Dr. Kays noted that this 
finding was suggestive of multiple sclerosis and prompted an 
MRI study, which was performed as an outpatient and showed 
several areas of abnormality in the central white matter.  

An August 1990 report from Dr. Adye notes that the veteran 
was seen for a consultation about his appointment with Dr. 
Kays and the numbness and tingling he had had in his arms and 
legs as well as the weak feelings he gets.  Dr. Adye noted 
had he had been receiving letters from Dr. Kays and that the 
diagnosis of multiple sclerosis had been made.  In a December 
1990 progress note, the Dr. Adye noted that, in the past one 
to one and one half years, the veteran had been seen more by 
a neurologist, Dr. Kays and/or Dr. Payne, for vague symptoms 
of paresthesia, tingling, numbness, maybe muscle weakness, 
and other similar problems.  Dr. Adye also noted that MRI and 
computerized axial tomography (CAT) scans of the veteran's 
spinal cord had been performed and the veteran had been 
diagnosed with multiple sclerosis.  Subsequent treatment 
reports from Dr. Adye continued to note symptoms of and 
treatment for multiple sclerosis.

An October 1990 report of MRI scan of the veteran, notes his 
history of numbness in lips and tongue and possible MS 
(multiple sclerosis).  This report includes the following:

There are multiple areas of increased T2 signal 
intensity with confluence in the periventricular 
regions and several focci in the centrum semiovale 
bilaterally.  There are lesions which appear to be 
perpendicular to the ventricles.  Findings are very 
suspect for the clinical impression of multiple 
sclerosis.  Vasculitis or edema laminating the 
processes are not excluded.  There are 
corresponding areas of low T1 intensity with no 
evidence of enhancement to indicate active plaque.  

The impression was multiple deep white matter lesions.  It 
was noted that findings were consistent with extensive deep 
white matter disease and the clinical impression of multiple 
sclerosis.

Additional private treatment records show that the veteran 
has been in receipt of ongoing neurological follow-up 
treatment by O. J. Kolar, M.D., at Indiana University 
Hospital, Department of Neurology, in Indianapolis, Indiana, 
from as early as February 1991.  The treatment records from 
this facility include a June 1991 treatment report which 
notes that the veteran's MRI of the head from July 10, 1990, 
and April 2, 1991, were reviewed and white matter disease 
with lesions exceeding 6 millimeters in diameter with 
periventricular arrangement was noticed.  The impression was 
probable demyelinating CNS (central nervous system) 
affliction.  

Upon VA general medical examination in June 1994, the veteran 
complained that he felt depressed a lot and could not sleep 
in excess of four hours per night.  He also reported that he 
was "holding steady" with regard to multiple sclerosis.  
The veteran recalled that he had experienced occasional 
numbness of the lips and legs as well as speech disturbance 
and headaches during his period of active duty.  He further 
recalled that he was diagnosed with multiple sclerosis in 
1989 at Deaconess Hospital and had been in receipt of follow-
up neurological treatment from Dr. Kolar since 1990.  The 
veteran's occupational history showed that he had worked as a 
truck driver from 1977 to 1985 and as a utility worker from 
1987 to 1991.  He reported that his last day worked was in 
1991.  Objective findings showed that the veteran ambulated 
into the clinic without a limp, his speech was somewhat 
slurred during part of the examination, and he was alert, 
oriented, and pleasant.  Evaluation of the musculoskeletal 
system showed that the veteran's muscle function appeared to 
be within normal limits.  Neurologic examination reflected 
that the cranial nerves 2-12 were intact, Romberg was 
positive on two occasions, Hoffman was negative, patellar 
reflexes were 1+ on the left and 2+ on the right, and 
Achilles DTR's (deep tendon reflexes) were 1+ bilaterally.  
It was also demonstrated that finger to nose was normal but 
slow bilaterally and there was no adiadochokinesis present.  
The diagnoses included multiple sclerosis, in moderate 
remission at present.

A January 1998 letter from Dr. Paine, M.D., a physician at 
Evansville Neurologic Services, Inc., indicates that Dr. 
Paine has also been providing the veteran with follow-up care 
for multiple sclerosis.

A June 1998 report of VA general medical examination reflects 
that the veteran's claims file was not available to the 
examiner for review; however, copies of Dr. Payne's findings 
as well as radiology findings from Deaconess Hospital were 
reviewed by the examiner.  The examiner noted that the 
veteran was first diagnosed with multiple sclerosis at 
Deaconess Hospital in 1990 by Dr. Payne, who had been 
providing periodic follow-up treatment thereafter.  The 
diagnoses included multiple sclerosis. 

During his March 1998 personal hearing at the RO, the veteran 
testified that, during his period of military service, he 
began experiencing numbness in his arms and legs, blurred 
vision, difficulty remembering orders and assignments, 
slurred speech and difficulty talking and saying his name.  
He further stated that these symptoms have become worse over 
time.  The veteran recalled that he had undergone employment 
physicals subsequent to service; however, no restrictions 
were placed on his employment and these records would not 
reflect multiple sclerosis symptomatology.  

At a hearing held before the undersigned in March 1999, the 
veteran contended that, although he was not diagnosed with 
multiple sclerosis until 1990, he had symptoms of multiple 
sclerosis during service and these symptoms have continued to 
the present.  The veteran noted that, during service, he 
experienced symptoms of multiple sclerosis which were 
manifested by fatigue, problems with his legs and arms, 
problems with "orders and assignments," slurred speech, and 
difficulty talking and generating conversation.  He recalled 
that he was treated for these complaints but they were never 
recognized as symptoms of multiple sclerosis.  The veteran 
also reported that, subsequent to service, his symptoms began 
to worsen and he presented many complaints to his private 
physician which would not be reflected in the record.  With 
respect to a relationship between multiple sclerosis and his 
complaints during service, the veteran noted that his 
physician has supported his theory that the inservice 
complaints were signs of multiple sclerosis; however, this 
opinion is not documented.  The veteran did not refer to any 
additional documentation that could be obtained to support 
this claim.  Additionally, the veteran's friend testified 
that "all the medical records that we can get is presented, 
so I don't know if there is anyway we can get anything else 
other than a statement."  It was explained to the veteran by 
the Member of the Board presiding at the hearing that what 
was needed was a medical opinion saying that the symptoms the 
veteran experienced in service represented an early sign of 
the later diagnosed multiple sclerosis.

Subsequent to his March 1999 hearing before a Member of the 
Board, the veteran requested a copy of his service medical 
records and all other medical evidence of record.  He 
explained that, "based on the Travel Board's recommendation 
of information needed to support" his appeal, he needed to 
provide copies of his medical records to Dr. Kolar for review 
and a medical opinion in support of his claim of entitlement 
to service connection for multiple sclerosis.  

An Accounting of Records/Information Disclosure, VA Form 70-
5572, dated the day after the veteran's request, shows that 
copies of all medical data contained in the claims file were 
sent by overnight mail to the address provided by the veteran 
in his request for copies of such records.  

After providing the veteran with copies of his medical 
records, by letter dated in March 1999, the RO notified him 
that the time within which he may submit additional evidence 
concerning his appeal was limited to 90 days from the date of 
the letter or the date that the Board promulgates a decision 
in his case, which ever came first.  

Review of the claims file shows that the veteran has not 
submitted the medical opinion described during his March 1999 
hearing before a Member of the Board or requested an 
extension of time to submit such evidence. 

Criteria and Analysis: The threshold question that must be 
resolved with regard to a claim is whether the veteran has 
presented evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service-connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  

Under the Court's present caselaw, a well-grounded claim for 
service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The second and third elements can be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet.App. 69, 75 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Board finds that the veteran's claim is not well grounded 
when evaluated in light of the above requirements.  The Board 
has carefully considered the testimony and statements of the 
veteran with respect to this claim; however, he cannot meet 
the burden imposed by § 5107(a) merely by presenting lay 
testimony as to the symptoms he experienced during service 
and thereafter and by offering his opinion as to the 
relationship between those symptoms and the multiple 
sclerosis first medically identified in 1990.  The veteran, 
as a lay person, is not competent to state that the symptoms 
he experienced during service were early manifestations of 
multiple sclerosis.  Likewise, as a lay person, he is not 
competent to offer a medical opinion as to the etiology or 
date of onset of the multiple sclerosis.  These are matter 
which require medical expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under § 5107(a).  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); and Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993).

Service connection may also be granted if multiple sclerosis 
began during service or became manifest to a compensable 
degree within seven years thereafter, in this case, December 
1978.  38 U.S.C.A. §§ 1101, 1121, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  A diagnosis of 
multiple sclerosis within the seven-year presumptive period 
is not necessarily required, however, if the preponderance of 
evidence establishes that multiple sclerosis was incurred in 
service.  38 C.F.R. § 3.303(d) (1998) and Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

A critical issue in this case is whether the veteran suffered 
signs or symptoms of multiple sclerosis either in service or 
within seven years of his discharge from active service.  In 
this case, the veteran has contended that he experienced 
symptoms of multiple sclerosis during service and within 
seven years of his discharge from active service.  However, 
as noted above, the veteran is not competent to make a 
medical diagnosis to establish that these symptoms 
represented early signs of multiple sclerosis which was 
initially diagnosed in 1990.  No competent medical 
professional has indicated that these alleged symptoms could 
be the initial manifestations of multiple sclerosis.  
Accordingly, there is no basis to conclude that such symptoms 
were the initial manifestations of multiple sclerosis.

If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Tirpak, 2 Vet. App. at 
611.  A detailed review of the medical evidence of record, 
which is complete, finds no medical evidence that supports 
the veteran's claim that his multiple sclerosis was present 
during his active service or within the first 7 years after 
his release from such service.  Likewise, there is no medical 
opinion or evidence which suggests that the multiple 
sclerosis is related to any incident of his active service.

While the veteran has testified that his physician has 
supported his theory that there is an association between the 
symptoms for which he was treated in service and multiple 
sclerosis, he has also indicated that this opinion is not 
documented.  The Court, in Robinette v. Brown, 8 Vet. App. 
69, 75-77 (1995), held that an appellant's account of what a 
physician told him, filtered as it is through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  However, the 
Court also held that 38 U.S.C.A. § 5103(a) imposes an 
obligation on VA, even prior to the submission of a well-
grounded claim, to advise "the claimant of the evidence 
necessary to complete the application."  Robinette, supra at 
77-79.  In Anglin v. West, 11 Vet. App. 361, 366 (1998), the 
Court held that where an appellant had testified that he was 
told by a doctor that his back condition was related to 
trauma in service, VA had a duty under 38 U.S.C. § 5103(a) to 
advise the appellant that such physician's statement was 
needed to "complete his application."  In this case the 
record establishes that VA has informed the veteran that a 
medical opinion is needed which tends to show that multiple 
sclerosis was present during his military service or was 
manifest to a compensable degree within 7 years of his 
release from such service, or which otherwise links his 
multiple sclerosis to his military service, to include the 
symptoms he experienced at that time.

Where the claim is not well grounded, the claimant cannot 
invoke VA's duty to assist in the development of the claim.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  As the Court 
stated in Winters v. West, 12 Vet. App. 203, 206 (1999), 
"absent a well-grounded claim, the adjudication process must 
come to a screeching halt."  In Grivois v. Brown, 6 Vet.App. 
136, 139 (1994), the Court scolded VA for proceeding to 
assist a claimant in developing his claim without paying 
sufficient heed to the determination as to whether the claim 
brought met the statutory requirements to be well grounded.  
Inasmuch as this claim is not well grounded, the Board has no 
authority to order additional development, such as obtaining 
a medical opinion.


ORDER

Service connection for multiple sclerosis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

